Exhibit 10.12

 

FORM OF INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of
                        by and among K-Sea General Partner GP, LLC, a Delaware
limited liability company (the “Company”), K-Sea General Partner, L.P., a
Delaware limited partnership (the “General Partner”), K-Sea Transportation
Partners L.P., a Delaware limited partnership (the “Partnership”), and
                             (“Indemnitee”).

 

PRELIMINARY STATEMENT

 

WHEREAS, qualified persons are reluctant to serve organizations as directors or
officers or in other capacities unless they are provided with adequate
protection against inordinate risks of claims and actions against them arising
out of their service to and activities on behalf of such organizations;

 

WHEREAS, the parties hereto recognize that the legal risks and potential
liabilities, and the threat thereof, associated with lawsuits filed against
persons serving the Company, the General Partner, the Partnership and/or their
respective subsidiaries, and the resultant substantial time, expense and anxiety
spent and endured in defending lawsuits bears no reasonable relationship to the
compensation received by such persons, and thus poses a significant deterrent
and increased reluctance on the part of experienced and capable individuals to
serve the Company, the General Partner, the Partnership and/or their respective
subsidiaries;

 

WHEREAS, the uncertainties related to obtaining adequate insurance and
indemnification have increased the difficulty of attracting and retaining such
persons;

 

WHEREAS, it is reasonable, prudent and necessary for the Company, the General
Partners and the Partnership to contractually agree to indemnify such persons to
the fullest extent permitted by law, so that such persons will serve or continue
to serve the Company, the General Partner, the Partnership and/or their
respective subsidiaries free from undue concern that they will not be adequately
indemnified; and

 

WHEREAS, the Indemnitee is willing to serve, continue to serve and to take on
additional service for an on behalf of the Company, the General Partner and the
Partnership on the condition that the Indemnitee is indemnified according to the
terms of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the covenants herein, the
parties to this Agreement agree as follows:

 


SECTION 1.  SERVICES BY INDEMNITEE.  INDEMNITEE WILL SERVE, OR CONTINUE TO
SERVE, AS A FUNCTIONARY OF THE COMPANY AND, AS INDEMNITEE AND THE COMPANY MAY
AGREE, AS A FUNCTIONARY OF ONE OR MORE RELATED ENTERPRISES.  INDEMNITEE MAY AT
ANY TIME AND FOR ANY REASON RESIGN FROM ANY SUCH SERVICE, SUBJECT TO ANY OTHER
CONTRACTUAL OBLIGATION OR ANY OBLIGATION APPLICABLE LAW IMPOSES.  THIS AGREEMENT
IS NOT AND IS NOT TO BE CONSTRUED AS AN EMPLOYMENT CONTRACT BY THE COMPANY OR
ANY OTHER RELATED ENTERPRISE WITH INDEMNITEE OR AS OTHERWISE AFFECTING
INDEMNITEE’S STATUS, IF ANY, AS AN EMPLOYEE OF THE COMPANY OR ANY RELATED
ENTERPRISE.

 

--------------------------------------------------------------------------------


 


SECTION 2.  INDEMNIFICATION.  (A)  IF AND WHENEVER:


 


(1)                                  INDEMNITEE WAS OR IS, OR IS THREATENED TO
BE MADE, A PARTY TO ANY PROCEEDING BY REASON OF:


 

(A)                              THE FACT THAT INDEMNITEE SERVES OR SERVED AS
(1) A FUNCTIONARY OF THE COMPANY OR, AT THE REQUEST OF THE COMPANY, (2) A
FUNCTIONARY OF A RELATED ENTERPRISE; OR

 

(B)                                THE ACTUAL OR ALLEGED SERVICE OR CONDUCT OF
INDEMNITEE IN INDEMNITEE’S CAPACITY AS THAT FUNCTIONARY, INCLUDING ANY ACT
ACTUALLY OR ALLEGEDLY DONE OR NOT DONE BY INDEMNITEE;

 

and

 


(2)                                  INDEMNITEE (A) ENGAGED IN THE SERVICE OR
CONDUCT AT ISSUE IN THAT PROCEEDING IN GOOD FAITH AND IN A MANNER INDEMNITEE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY
AND, IN THE EVENT THAT PROCEEDING WAS OR IS A CRIMINAL ACTION OR PROCEEDING
INVOLVING INDEMNITEE’S CONDUCT, (B) HAD NO REASONABLE CAUSE TO BELIEVE THAT THAT
CONDUCT WAS UNLAWFUL,


 

the Partnership will, or will cause another Partnership Entity to, indemnify
Indemnitee against, and hold Indemnitee harmless from and in respect of:

 


(1)                                  IN THE CASE OF EACH CLAIM IN THAT
PROCEEDING, OTHER THAN A COMPANY CLAIM, ALL LIABILITIES AND LOSSES, INCLUDING
THE AMOUNTS OF ALL JUDGMENTS, PENALTIES AND FINES, INCLUDING EXCISE TAXES, AND
AMOUNTS PAID IN SETTLEMENT, INDEMNITEE HAS SUFFERED OR WILL SUFFER, AND ALL
EXPENSES INDEMNITEE REASONABLY HAS INCURRED OR WILL INCUR, AS A RESULT OF OR IN
CONNECTION WITH THAT CLAIM; AND


 


(2)                                  IN THE CASE OF EACH COMPANY CLAIM IN THAT
PROCEEDING, ALL EXPENSES INDEMNITEE REASONABLY HAS INCURRED OR WILL INCUR AS A
RESULT OF OR IN CONNECTION WITH THAT COMPANY CLAIM; PROVIDED, HOWEVER, THAT THE
PARTNERSHIP WILL NOT HAVE ANY OBLIGATION UNDER THIS CLAUSE (2) TO, OR TO CAUSE
ANOTHER PARTNERSHIP ENTITY TO, INDEMNIFY INDEMNITEE AGAINST, OR HOLD INDEMNITEE
HARMLESS FROM OR IN RESPECT OF, ANY COMPANY CLAIM AS TO WHICH INDEMNITEE WAS OR
IS ADJUDGED TO BE LIABLE TO THE COMPANY OR ANY RELATED ENTERPRISE UNLESS, AND
ONLY TO THE EXTENT THAT, THE COURT OF CHANCERY OR THE COURT IN WHICH THAT
COMPANY CLAIM WAS OR IS BROUGHT DETERMINES ON APPLICATION THAT, DESPITE THE
ADJUDICATION OF LIABILITY, BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE,
INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO INDEMNITY FOR SUCH OF THOSE
EXPENSES AS THE COURT OF CHANCERY OR THAT OTHER COURT SHALL DEEM PROPER.


 

(b)                                 If and whenever Indemnitee was or is, or is
threatened to be made, a party to any Proceeding of any type to which
Section 2(a) refers and has been successful, on the merits or otherwise, in
defense of that Proceeding, or in defense of any Claim therein, the Partnership
will, or will cause another Partnership Entity to, indemnify Indemnitee against,
and hold Indemnitee harmless from and in respect of, all Expenses Indemnitee
reasonably has incurred in connection

 

2

--------------------------------------------------------------------------------


 

therewith.  The rights of Indemnitee under this Section 2(b) are in addition to,
and independent of, the rights of Indemnitee under Sections 2(a) or 2(c).

 

(c)                                  If and whenever Indemnitee was, or
reasonably could have been expected to have been, or is, or reasonably could be
expected to be, by reason of the knowledge of facts Indemnitee actually or
allegedly has obtained in the course of his service as (1) a Functionary of the
Company or, at the request of the Company, (2) a Functionary of a Related
Enterprise, a witness in or a deponent in connection with any Proceeding to
which Indemnitee was or is not a party, the Partnership will, or will cause
another Partnership Entity to, indemnify Indemnitee against, and hold Indemnitee
harmless from and in respect of, all Expenses Indemnitee reasonably has incurred
or will incur in connection therewith.  The rights of Indemnitee under this
Section 2(c) are in addition to, and independent of, the rights of Indemnitee
under Sections 2(a) or 2(b).

 


SECTION 3.  ADVANCEMENT OF EXPENSES. (A) IF AND WHENEVER INDEMNITEE IS, OR IS
THREATENED TO BE MADE, A PARTY TO ANY PROCEEDING THAT MAY GIVE RISE TO A RIGHT
OF INDEMNITEE TO INDEMNIFICATION UNDER SECTION 2(A), THE PARTNERSHIP WILL, OR
WILL CAUSE ANOTHER PARTNERSHIP ENTITY TO, ADVANCE ALL EXPENSES REASONABLY
INCURRED BY OR ON BEHALF OF INDEMNITEE IN CONNECTION WITH THAT PROCEEDING WITHIN
10 DAYS AFTER THE COMPANY RECEIVES A STATEMENT OR STATEMENTS FROM INDEMNITEE
REQUESTING THE ADVANCE OR ADVANCES FROM TIME TO TIME, WHETHER PRIOR TO OR AFTER
FINAL DISPOSITION OF THAT PROCEEDING.  EACH SUCH STATEMENT MUST REASONABLY
EVIDENCE THE EXPENSES INCURRED BY OR ON BEHALF OF INDEMNITEE AND INCLUDE OR BE
PRECEDED OR ACCOMPANIED BY AN UNDERTAKING BY OR ON BEHALF OF INDEMNITEE TO REPAY
ANY EXPENSES ADVANCED IF IT ULTIMATELY IS DETERMINED THAT INDEMNITEE IS NOT
ENTITLED TO BE INDEMNIFIED BY THE COMPANY UNDER SECTION 2(A) AGAINST THOSE
EXPENSES.  THE PARTNERSHIP WILL ACCEPT ANY SUCH UNDERTAKING WITHOUT REFERENCE TO
THE FINANCIAL ABILITY OF INDEMNITEE TO MAKE REPAYMENT.  IF THE PARTNERSHIP OR
ANOTHER PARTNERSHIP ENTITY ADVANCES EXPENSES IN CONNECTION WITH ANY CLAIM AS TO
WHICH INDEMNITEE HAS REQUESTED OR MAY REQUEST INDEMNIFICATION UNDER
SECTION 2(A) AND A DETERMINATION IS MADE UNDER SECTION 5(C) THAT INDEMNITEE IS
NOT ENTITLED TO THAT INDEMNIFICATION, INDEMNITEE WILL NOT BE REQUIRED TO
REIMBURSE THE PARTNERSHIP OR THAT OTHER PARTNERSHIP ENTITY FOR THOSE ADVANCES
UNTIL THE 180TH DAY FOLLOWING THE DATE OF THAT DETERMINATION; PROVIDED, HOWEVER,
THAT IF INDEMNITEE TIMELY COMMENCES AND THEREAFTER PROSECUTES IN GOOD FAITH A
JUDICIAL PROCEEDING OR ARBITRATION UNDER SECTION 7(A) OR OTHERWISE TO OBTAIN
THAT INDEMNIFICATION, INDEMNITEE WILL NOT BE REQUIRED TO REIMBURSE THE
PARTNERSHIP OR THAT OTHER PARTNERSHIP ENTITY FOR THOSE EXPENSES UNTIL A
DETERMINATION IN THAT PROCEEDING OR ARBITRATION THAT INDEMNITEE IS NOT ENTITLED
TO THAT INDEMNIFICATION HAS BECOME FINAL AND NONAPPEALABLE.


 


(B)                                 THE PARTNERSHIP OR ANOTHER PARTNERSHIP
ENTITY MAY ADVANCE EXPENSES UNDER SECTION 3(A) TO INDEMNITEE OR, AT THE
COMPANY’S OPTION, DIRECTLY TO THE PERSON TO WHICH THOSE EXPENSES ARE OWED, AND
INDEMNITEE HEREBY CONSENTS TO ANY SUCH DIRECT PAYMENT, TO INDEMNITEE’S LEGAL
COUNSEL OR ANY OTHER PERSON.


 


(C)                                  FOR THE AVOIDANCE OF DOUBT, THE PARTIES
AGREE THAT THE PROVISIONS OF THIS SECTION 3 SHALL BE APPLICABLE DURING THE
PENDANCY OF ANY DETERMINATION OF THE RIGHT OF THE INDEMNITEE TO INDEMNIFICATION
UNDER SECTION 2(A), INCLUDING THE PENDANCY OF ANY COURT OR ARBITRATION
PROCEEDING CONTEMPLATED BY SECTION 7.

 

3

--------------------------------------------------------------------------------


 


SECTION 4.  NOTIFICATION AND DEFENSE OF CLAIMS.  (A)  IF INDEMNITEE RECEIVES
NOTICE, OTHERWISE THAN FROM THE COMPANY, THAT INDEMNITEE IS OR WILL BE MADE, OR
IS THREATENED TO BE MADE, A PARTY TO ANY PROCEEDING IN RESPECT OF WHICH
INDEMNITEE INTENDS TO SEEK INDEMNIFICATION HEREUNDER, INDEMNITEE MUST PROMPTLY
NOTIFY THE COMPANY IN WRITING OF THE NATURE AND, TO INDEMNITEE’S KNOWLEDGE,
STATUS OF THAT PROCEEDING.  IF THIS SECTION 4(A) REQUIRES INDEMNITEE TO GIVE
SUCH A NOTICE, BUT INDEMNITEE FAILS TO DO SO, THAT FAILURE WILL NOT RELIEVE THE
COMPANY FROM, OR OTHERWISE AFFECT, THE OBLIGATIONS THE PARTNERSHIP MAY HAVE TO
INDEMNIFY INDEMNITEE UNDER THIS AGREEMENT, UNLESS THE COMPANY CAN ESTABLISH THAT
THE FAILURE HAS RESULTED IN ACTUAL PREJUDICE TO THE COMPANY.


 


(B)                                 EXCEPT AS THIS SECTION 4(B) OTHERWISE
PROVIDES BELOW, IN THE CASE OF ANY PROCEEDING IN RESPECT OF WHICH INDEMNITEE
SEEKS INDEMNIFICATION HEREUNDER:


 


(1)                                  THE COMPANY AND ANY RELATED ENTERPRISE THAT
ALSO MAY BE OBLIGATED TO INDEMNIFY INDEMNITEE IN RESPECT OF THAT PROCEEDING WILL
BE ENTITLED TO PARTICIPATE AT ITS OWN EXPENSE IN THAT PROCEEDING;


 


(2)                                  THE COMPANY OR THAT RELATED ENTERPRISE, OR
EITHER OF THEM, WILL BE ENTITLED TO ASSUME THE DEFENSE OF ALL CLAIMS, OTHER THAN
(A) COMPANY CLAIMS, IF ANY, AND (B) OTHER CLAIMS, IF ANY, AS TO WHICH INDEMNITEE
SHALL REASONABLY REACH THE CONCLUSION CLAUSE (3) OF THE NEXT SENTENCE DESCRIBES,
IN THAT PROCEEDING AGAINST INDEMNITEE BY PROMPT WRITTEN NOTICE OF THAT ELECTION
TO INDEMNITEE; AND


 


(3)                                  IF CLAUSE (2) ABOVE ENTITLES THE COMPANY OR
THAT RELATED ENTERPRISE TO ASSUME THE DEFENSE OF ANY OF THOSE CLAIMS AND IT
DELIVERS TO INDEMNITEE NOTICE OF THAT ASSUMPTION UNDER CLAUSE (2), THE COMPANY
WILL NOT BE LIABLE TO INDEMNITEE HEREUNDER FOR ANY FEES OR EXPENSES OF LEGAL
COUNSEL FOR INDEMNITEE WHICH INDEMNITEE INCURS AFTER INDEMNITEE RECEIVES THAT
NOTICE.


 

Indemnitee will have the right to employ Indemnitee’s own legal counsel in that
Proceeding, but, as clause (3) of the preceding sentence provides, will bear the
fees and expenses of that counsel unless:

 


(1)                                  THE COMPANY HAS AUTHORIZED INDEMNITEE IN
WRITING TO RETAIN THAT COUNSEL;


 


(2)                                  THE COMPANY SHALL NOT WITHIN A REASONABLE
PERIOD OF TIME ACTUALLY HAVE EMPLOYED COUNSEL TO ASSUME THE DEFENSE OF THOSE
CLAIMS; OR


 


(3)                                  INDEMNITEE SHALL HAVE (A) REASONABLY
CONCLUDED THAT A CONFLICT OF INTEREST MAY EXIST BETWEEN INDEMNITEE AND THE
COMPANY AS TO THE DEFENSE OF ONE OR MORE OF THOSE CLAIMS AND (B) COMMUNICATED
THAT CONCLUSION TO THE COMPANY IN WRITING.


 


(C)                                  THE PARTNERSHIP WILL NOT BE OBLIGATED
HEREUNDER TO, OR TO CAUSE ANOTHER PARTNERSHIP ENTITY TO, INDEMNIFY INDEMNITEE
AGAINST OR HOLD INDEMNITEE HARMLESS FROM AND IN RESPECT OF ANY AMOUNTS PAID, OR
AGREED TO BE PAID, BY INDEMNITEE IN SETTLEMENT OF ANY CLAIM AGAINST INDEMNITEE
WHICH INDEMNITEE EFFECTS WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT.  THE
COMPANY WILL NOT SETTLE ANY CLAIM AGAINST INDEMNITEE IN ANY MANNER THAT WOULD
IMPOSE ANY PENALTY OR LIMITATION ON INDEMNITEE WITHOUT INDEMNITEE’S PRIOR
WRITTEN CONSENT.  NEITHER THE

 

4

--------------------------------------------------------------------------------


 


COMPANY NOR INDEMNITEE WILL UNREASONABLY DELAY OR WITHHOLD CONSENT TO ANY SUCH
SETTLEMENT THE OTHER PARTY PROPOSES TO EFFECT.


 


SECTION 5.  PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION.  (A) 
TO OBTAIN INDEMNIFICATION UNDER THIS AGREEMENT, INDEMNITEE MUST SUBMIT TO THE
COMPANY A WRITTEN REQUEST THEREFOR WHICH INCLUDES, OR IS ACCOMPANIED BY, SUCH
DOCUMENTATION AND INFORMATION AS IS REASONABLY AVAILABLE TO INDEMNITEE AND IS
REASONABLY NECESSARY TO DETERMINE WHETHER AND TO WHAT EXTENT INDEMNITEE IS
ENTITLED TO THAT INDEMNIFICATION.  INDEMNITEE MAY REQUEST INDEMNIFICATION
HEREUNDER AT ANY TIME AND FROM TIME TO TIME AS INDEMNITEE DEEMS APPROPRIATE IN
INDEMNITEE’S SOLE DISCRETION.  IN THE CASE OF ANY REQUEST FOR INDEMNIFICATION
UNDER SECTION 2(A) AS TO ANY CLAIM WHICH IS PENDING OR THREATENED AT THE TIME
INDEMNITEE DELIVERS THAT REQUEST TO THE COMPANY AND WOULD NOT BE RESOLVED WITH
FINALITY, WHETHER BY JUDGMENT, ORDER, SETTLEMENT OR OTHERWISE, ON PAYMENT OF THE
INDEMNIFICATION REQUESTED, THE COMPANY MAY DEFER THE DETERMINATION UNDER
SECTION 5(C) OF INDEMNITEE’S ENTITLEMENT TO THAT INDEMNIFICATION TO A DATE THAT
IS NO LATER THAN 45 DAYS AFTER THE EFFECTIVE DATE OF THAT FINAL RESOLUTION IF
THE BOARD CONCLUDES IN GOOD FAITH THAT AN EARLIER DETERMINATION WOULD BE
MATERIALLY PREJUDICIAL TO THE COMPANY OR A RELATED ENTERPRISE.


 


(B)                                 ON WRITTEN REQUEST BY INDEMNITEE UNDER
SECTION 5(A) FOR INDEMNIFICATION UNDER SECTION 2(A), THE DETERMINATION OF
INDEMNITEE’S ENTITLEMENT TO THAT INDEMNIFICATION WILL BE MADE:


 


(1)                                  IF INDEMNITEE WILL BE A DIRECTOR OR OFFICER
OF THE COMPANY AT THE TIME THAT DETERMINATION IS MADE, UNDER SECTION 5(C) IN
EACH CASE; OR


 


(2)                                  IF INDEMNITEE WILL NOT BE A DIRECTOR OR
OFFICER OF THE COMPANY AT THE TIME THAT DETERMINATION IS MADE, UNDER
SECTION 5(C) IN ANY CASE, IF SO REQUESTED IN WRITING BY INDEMNITEE OR SO
DIRECTED BY THE BOARD, OR, IN THE ABSENCE OF THAT REQUEST AND DIRECTION, AS THE
BOARD SHALL DULY AUTHORIZE OR DIRECT.


 


(C)                                  EACH DETERMINATION OF INDEMNITEE’S
ENTITLEMENT TO INDEMNIFICATION UNDER SECTION 2(A) TO WHICH THIS
SECTION 5(C) APPLIES WILL BE MADE AS FOLLOWS:


 


(1)                                  BY A MAJORITY VOTE OF THE DISINTERESTED
DIRECTORS, EVEN THOUGH LESS THAN A QUORUM; OR


 


(2)                                  BY A COMMITTEE OF DISINTERESTED DIRECTORS
DESIGNATED BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS
THAN A QUORUM; OR


 


(3)                                  IF (A) THERE ARE NO DISINTERESTED DIRECTORS
OR (B) A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS SO DIRECTS, BY AN
INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE BOARD, A COPY OF WHICH THE
COMPANY WILL DELIVER TO INDEMNITEE;


 

provided, however, that if Indemnitee has so requested in Indemnitee’s request
for indemnification, an Independent Counsel will make that determination in a
written opinion to the Board, a copy of which the Company will deliver to
Indemnitee.

 

5

--------------------------------------------------------------------------------


 


(D)                                 IF IT IS DETERMINED THAT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION UNDER SECTION 2(A), THE PARTNERSHIP WILL, OR WILL
CAUSE ANOTHER PARTNERSHIP ENTITY TO, SUBJECT TO THE PROVISIONS OF SECTION 5(F):


 


(1)                                  WITHIN 10 DAYS AFTER THAT DETERMINATION PAY
TO INDEMNITEE ALL AMOUNTS (A) THERETOFORE INCURRED BY OR ON BEHALF OF INDEMNITEE
IN RESPECT OF WHICH INDEMNITEE IS ENTITLED TO THAT INDEMNIFICATION BY REASON OF
THAT DETERMINATION AND (B) REQUESTED FROM THE COMPANY IN WRITING BY INDEMNITEE;
AND


 


(2)                                  THEREAFTER ON WRITTEN REQUEST BY
INDEMNITEE, PAY TO INDEMNITEE WITHIN 10 DAYS AFTER THAT REQUEST SUCH ADDITIONAL
AMOUNTS THERETOFORE INCURRED BY OR ON BEHALF OF INDEMNITEE IN RESPECT OF WHICH
INDEMNITEE IS ENTITLED TO THAT INDEMNIFICATION BY REASON OF THAT DETERMINATION.


 

Indemnitee will cooperate with the person, persons or entity making the
determination under Section 5(c) with respect to Indemnitee’s entitlement to
indemnification under Section 2(a), including providing to such person, persons
or entity, on reasonable advance request, any documentation or information that
is:

 


(1)                                  NOT PRIVILEGED OR OTHERWISE PROTECTED FROM
DISCLOSURE;


 


(2)                                  REASONABLY AVAILABLE TO INDEMNITEE; AND


 


(3)                                  REASONABLY NECESSARY TO THAT DETERMINATION.


 


(E)                                  IF AN INDEPENDENT COUNSEL IS TO MAKE A
DETERMINATION UNDER SECTION 5(C) OF ENTITLEMENT TO INDEMNIFICATION UNDER
SECTION 2(A), IT WILL BE SELECTED BY THE COMPANY WITH THE CONSENT OF THE
INDEMNITEE (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD).  THE PARTNERSHIP
WILL PAY ANY AND ALL REASONABLE FEES AND EXPENSES THE INDEPENDENT COUNSEL INCURS
IN CONNECTION WITH ACTING UNDER SECTION 5(C), AND THE PARTNERSHIP WILL PAY ALL
REASONABLE FEES AND EXPENSES INCIDENT TO THE PROCEDURES THIS SECTION 5(E) SETS
FORTH, REGARDLESS OF THE MANNER IN WHICH THE INDEPENDENT COUNSEL IS SELECTED OR
APPOINTED.  IF INDEMNITEE BECOMES ENTITLED TO, AND DOES, INITIATE ANY JUDICIAL
PROCEEDING OR ARBITRATION UNDER SECTION 7, THE COMPANY WILL TERMINATE ITS
ENGAGEMENT OF THE PERSON OR FIRM ACTING AS INDEPENDENT COUNSEL, WHEREUPON THAT
PERSON OR FIRM WILL BE, SUBJECT TO THE APPLICABLE STANDARDS OF PROFESSIONAL
CONDUCT THEN PREVAILING, RELIEVED OF ANY FURTHER RESPONSIBILITY IN THE CAPACITY
OF INDEPENDENT COUNSEL.


 


(F)                                    THE AMOUNT OF ANY INDEMNIFICATION AGAINST
EXPENSES TO WHICH INDEMNITEE BECOMES ENTITLED UNDER ANY PROVISION HEREOF,
INCLUDING SECTION 2(A), WILL BE DETERMINED SUBJECT TO THE PROVISIONS OF THIS
SECTION 5(F).  INDEMNITEE WILL HAVE THE BURDEN OF SHOWING THAT INDEMNITEE
ACTUALLY HAS INCURRED THE EXPENSES FOR WHICH INDEMNITEE REQUESTS
INDEMNIFICATION.  IF THE PARTNERSHIP OR A PARTNERSHIP ENTITY HAS MADE ANY
ADVANCE IN RESPECT OF ANY EXPENSE INCURRED BY INDEMNITEE WITHOUT OBJECTING IN
WRITING TO INDEMNITEE AT THE TIME OF THE ADVANCE TO THE REASONABLENESS THEREOF,
THE INCURRENCE OF THAT EXPENSE BY INDEMNITEE WILL BE DEEMED FOR ALL PURPOSES
HEREOF TO HAVE BEEN REASONABLE.  IN THE CASE OF ANY EXPENSE AS TO WHICH SUCH AN
OBJECTION HAS BEEN MADE, OR ANY EXPENSE FOR WHICH NO ADVANCE HAS BEEN MADE, THE
INCURRENCE OF THAT EXPENSE WILL BE PRESUMED TO HAVE BEEN REASONABLE, AND THE
COMPANY WILL HAVE THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION.

 

6

--------------------------------------------------------------------------------


 

Subject to the provisions of the preceding paragraph, the advancement of
Expenses to Indemnitee under Section 3 will not, of itself, create a presumption
that the Proceeding or Claim therein to which those Expenses relate is a
Proceeding or Claim of the type to which Section 2(a) applies.  If the Company,
prior to or in connection with the making any advance of Expenses under
Section 3 to or for the benefit of Indemnitee, notifies Indemnitee in writing
that the Proceeding or any Claim therein is or reasonably could be expected to
be in whole or in any specified part not one to which Section 2(a) applies,
Indemnitee will, to the extent those Expenses are reasonably allocable among the
claims, issues and matters involved in that Proceeding, cause Indemnitee’s
counsel and other service providers to effect that allocation.

 


SECTION 6.  PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.  (A)  IN MAKING A
DETERMINATION UNDER SECTION 5(C) WITH RESPECT TO ENTITLEMENT TO INDEMNIFICATION
UNDER SECTION 2(A), THE PERSON, PERSONS OR ENTITY MAKING THAT DETERMINATION MUST
PRESUME THAT INDEMNITEE IS ENTITLED TO THAT INDEMNIFICATION IF INDEMNITEE HAS
SUBMITTED A REQUEST FOR INDEMNIFICATION IN ACCORDANCE WITH SECTION 5(A), AND THE
COMPANY WILL HAVE THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION
WITH THE MAKING BY ANY PERSON, PERSONS OR ENTITY OF ANY DETERMINATION CONTRARY
TO THAT PRESUMPTION.


 


(B)                                 THE TERMINATION OF ANY PROCEEDING OR OF ANY
CLAIM THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR ON A PLEA OF
NOLO CONTENDERE OR ITS EQUIVALENT, WILL NOT, EXCEPT AS THIS AGREEMENT OTHERWISE
EXPRESSLY PROVIDES, OF ITSELF ADVERSELY AFFECT THE RIGHT OF INDEMNITEE TO
INDEMNIFICATION HEREUNDER OR, IN THE CASE OF ANY DETERMINATION UNDER
SECTION 5(C) OF INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION UNDER SECTION 2(A),
CREATE A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER
INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF
THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, THAT
INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S CONDUCT WAS
UNLAWFUL.


 


(C)                                  ANY SERVICE OF INDEMNITEE AS A FUNCTIONARY
OF THE COMPANY OR ANY RELATED ENTERPRISE WHICH IMPOSES DUTIES ON, OR INVOLVES
SERVICES BY, INDEMNITEE WITH RESPECT TO ANY RELATED ENTERPRISE THAT IS AN
EMPLOYEE BENEFIT OR WELFARE PLAN OR RELATED TRUST, IF ANY, OR THE PARTICIPANTS
OR BENEFICIARIES OF THAT PLAN OR TRUST WILL BE DEEMED FOR ALL PURPOSES HEREOF AS
SERVICE AT THE REQUEST OF THE COMPANY.  ANY ACTION INDEMNITEE TAKES OR OMITS TO
TAKE IN CONNECTION WITH ANY SUCH PLAN OR TRUST WILL, IF TAKEN OR OMITTED IN GOOD
FAITH BY INDEMNITEE AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN THE
INTEREST OF THE PARTICIPANTS IN OR BENEFICIARIES OF THAT PLAN OR TRUST, BE
DEEMED TO HAVE BEEN TAKEN OR OMITTED IN A MANNER “NOT OPPOSED TO THE BEST
INTERESTS OF THE COMPANY” FOR ALL PURPOSES HEREOF.


 

Service by a person as an agent or representative of an Enterprise means service
on behalf of that Enterprise in its relations with persons and entities other
than the Affiliates and Functionaries of that Enterprise.

 


(D)                                 FOR PURPOSES OF ANY DETERMINATION HEREUNDER
AS TO WHETHER INDEMNITEE HAS PERFORMED SERVICES OR ENGAGED IN CONDUCT ON BEHALF
OF ANY ENTERPRISE IN GOOD FAITH, INDEMNITEE WILL BE DEEMED TO HAVE ACTED IN GOOD
FAITH IF INDEMNITEE ACTED IN RELIANCE ON THE RECORDS OF THE ENTERPRISE OR ON
INFORMATION, OPINIONS, REPORTS OR STATEMENTS, INCLUDING FINANCIAL STATEMENTS AND

 

7

--------------------------------------------------------------------------------


 


OTHER FINANCIAL INFORMATION, CONCERNING THE ENTERPRISE OR ANY OTHER PERSON WHICH
WERE PREPARED OR SUPPLIED TO INDEMNITEE BY:


 


(1)                                  ONE OR MORE OF THE OFFICERS OR EMPLOYEES OF
THE ENTERPRISE;


 


(2)                                  APPRAISERS, ENGINEERS, INVESTMENT BANKERS,
LEGAL COUNSEL OR OTHER PERSONS AS TO MATTERS INDEMNITEE REASONABLY BELIEVED WERE
WITHIN THE PROFESSIONAL OR EXPERT COMPETENCE OF THOSE PERSONS; AND


 


(3)                                  ANY COMMITTEE OF THE BOARD OF DIRECTORS OR
EQUIVALENT MANAGING BODY OF THE ENTERPRISE OF WHICH INDEMNITEE IS OR WAS, AT THE
RELEVANT TIME, NOT A MEMBER;


 

provided, however, that if Indemnitee has actual knowledge as to any matter that
makes any such reliance unwarranted as to that matter, this Section 6(d) will
not entitle Indemnitee to any presumption that Indemnitee acted in good faith
respecting that matter.

 


(E)                                  FOR PURPOSES OF ANY DETERMINATION HEREUNDER
AS TO WHETHER INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER SECTION 2(A),
NEITHER THE KNOWLEDGE NOR THE CONDUCT OF ANY OTHER FUNCTIONARY OF THE COMPANY OR
ANY RELATED ENTERPRISE, OTHER THAN INDEMNITEE, SHALL BE IMPUTED TO INDEMNITEE,
BUT INDEMNITEE WILL BE IRREBUTABLY PRESUMED TO HAVE READ AND UNDERSTOOD THE
COMPANY’S CODE OF BUSINESS CONDUCT FOR PURPOSES OF ANY DETERMINATION UNDER THE
CHARTER DOCUMENTS OR THIS AGREEMENT AS TO WHETHER INDEMNITEE HAS PERFORMED
SERVICES OR ENGAGED IN CONDUCT ON BEHALF OF ANY ENTERPRISE IN GOOD FAITH.


 


(F)                                    INDEMNITEE WILL BE DEEMED A PARTY TO A
PROCEEDING FOR ALL PURPOSES HEREOF IF INDEMNITEE IS NAMED AS A DEFENDANT OR
RESPONDENT IN A COMPLAINT OR PETITION FOR RELIEF IN THAT PROCEEDING, REGARDLESS
OF WHETHER INDEMNITEE EVER IS SERVED WITH PROCESS OR MAKES AN APPEARANCE IN THAT
PROCEEDING.


 


(G)                                 IF INDEMNITEE SERVES OR SERVED AS A
FUNCTIONARY OF A RELATED ENTERPRISE, THAT SERVICE WILL BE DEEMED TO BE “AT THE
REQUEST OF THE COMPANY” FOR ALL PURPOSES HEREOF NOTWITHSTANDING THAT THE REQUEST
IS NOT EVIDENCED BY A WRITING OR SHOWN TO HAVE BEEN MADE ORALLY.  IN THE EVENT
THE COMPANY WERE TO EXTEND THE RIGHTS OF INDEMNIFICATION AND ADVANCEMENT OF
EXPENSES HEREUNDER TO INDEMNITEE’S SERVING AT THE REQUEST OF THE COMPANY AS A
FUNCTIONARY OF ANY ENTERPRISE OTHER THAN THE COMPANY OR A RELATED ENTERPRISE,
INDEMNITEE MUST SHOW THAT THE REQUEST WAS MADE BY THE BOARD OR AT ITS
AUTHORIZATION.


 


SECTION 7.  REMEDIES OF INDEMNITEE IN CERTAIN CASES.  (A)  IF INDEMNITEE MAKES A
WRITTEN REQUEST IN COMPLIANCE WITH SECTION 5(A) FOR INDEMNIFICATION UNDER
SECTION 2(A) AND EITHER:


 


(1)                                  NO DETERMINATION AS TO THE ENTITLEMENT OF
INDEMNITEE TO THAT INDEMNIFICATION IS MADE BEFORE THE LAST TO OCCUR OF (A) THE
CLOSE OF BUSINESS ON THE DATE, IF ANY, THE COMPANY HAS SPECIFIED UNDER
SECTION 5(A) AS THE OUTSIDE DATE FOR THAT DETERMINATION OR (B) THE ELAPSE OF THE
45-DAY PERIOD BEGINNING THE DAY AFTER THE DATE THE COMPANY RECEIVES THAT
REQUEST; OR

 

8

--------------------------------------------------------------------------------


 


(2)                                  A DETERMINATION IS MADE UNDER
SECTION 5(C) THAT INDEMNITEE IS NOT ENTITLED TO THAT INDEMNIFICATION IN WHOLE OR
IN ANY PART IN RESPECT OF ANY CLAIM TO WHICH THAT REQUEST RELATED,


 

Indemnitee will be entitled to an adjudication from the Court of Chancery of
Indemnitee’s entitlement to that indemnification.  Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association.  In the case of any determination under
Section 5(c) that is adverse to Indemnitee, Indemnitee must commence any such
judicial proceeding or arbitration within 180 days following the date on which
Indemnitee first has the right to commence that proceeding under this
Section 7(a) or Indemnitee will be bound by that determination for all purposes
of this Agreement.

 


(B)                                 IF A DETERMINATION HAS BEEN MADE UNDER
SECTION 5 THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER, ANY
JUDICIAL PROCEEDING OR ARBITRATION COMMENCED UNDER THIS SECTION 7 WILL BE
CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL OR ARBITRATION ON THE MERITS, AND
INDEMNITEE WILL NOT BE PREJUDICED BY REASON OF THAT ADVERSE DETERMINATION.  IN
ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED UNDER THIS SECTION 7, THE
COMPANY WILL HAVE THE BURDEN OF PROVING THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION HEREUNDER, AND THE COMPANY MAY NOT, FOR ANY PURPOSE, REFER TO OR
INTRODUCE INTO EVIDENCE ANY DETERMINATION UNDER SECTION 5(C) WHICH IS ADVERSE TO
INDEMNITEE.


 


(C)                                  IF A DETERMINATION HAS BEEN MADE UNDER
SECTION 5 THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION HEREUNDER, THE COMPANY
WILL BE BOUND BY THAT DETERMINATION IN ANY JUDICIAL PROCEEDING OR ARBITRATION
INDEMNITEE THEREAFTER COMMENCES UNDER THIS SECTION 7 OR OTHERWISE, ABSENT:


 


(1)                                  A MISSTATEMENT BY INDEMNITEE OF A MATERIAL
FACT, OR AN OMISSION BY INDEMNITEE OF A MATERIAL FACT NECESSARY TO MAKE
INDEMNITEE’S STATEMENTS NOT MATERIALLY MISLEADING, IN CONNECTION WITH
INDEMNITEE’S REQUEST FOR INDEMNIFICATION; OR


 


(2)                                  A PROHIBITION OF THAT INDEMNIFICATION UNDER
APPLICABLE LAW.


 


(D)                                 IF INDEMNITEE, UNDER THIS SECTION 7 OR
OTHERWISE, SEEKS A JUDICIAL ADJUDICATION OF OR AN AWARD IN ARBITRATION TO
ENFORCE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT, INDEMNITEE WILL BE ENTITLED TO
RECOVER FROM THE PARTNERSHIP, AND WILL BE INDEMNIFIED BY THE PARTNERSHIP
AGAINST, ANY AND ALL EXPENSES REASONABLY INCURRED BY OR ON BEHALF OF INDEMNITEE
IN THAT JUDICIAL ADJUDICATION OR ARBITRATION, BUT ONLY IF INDEMNITEE PREVAILS
THEREIN.  IF IT IS DETERMINED IN THAT JUDICIAL ADJUDICATION OR ARBITRATION THAT
INDEMNITEE IS ENTITLED TO RECEIVE PART OF, BUT NOT ALL, THE INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES SOUGHT, THE EXPENSES INCURRED BY INDEMNITEE IN
CONNECTION WITH THAT JUDICIAL ADJUDICATION OR ARBITRATION WILL BE APPROPRIATELY
PRORATED BETWEEN THOSE IN RESPECT OF WHICH THIS AGREEMENT ENTITLES INDEMNITEE TO
INDEMNIFICATION AND THOSE INDEMNITEE MUST BEAR.


 


(E)                                  IN ANY JUDICIAL PROCEEDING OR ARBITRATION
UNDER THIS SECTION 7, THE COMPANY:

 

9

--------------------------------------------------------------------------------


 


(1)                                  WILL NOT, AND WILL NOT PERMIT ANY OTHER
PERSON ACTING ON ITS BEHALF TO, ASSERT THAT THE PROCEDURES OR PRESUMPTIONS THIS
AGREEMENT ESTABLISHES ARE NOT VALID, BINDING AND ENFORCEABLE; AND


 


(2)                                  WILL STIPULATE THAT IT IS BOUND BY ALL THE
PROVISIONS HEREOF.


 


SECTION 8.  NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.  (A) 
THE RIGHTS TO INDEMNIFICATION AND ADVANCEMENT OF EXPENSES AND THE REMEDIES THIS
AGREEMENT PROVIDES ARE NOT AND WILL NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS
OR REMEDIES TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE
LAW, THE COMPANY’S CHARTER DOCUMENTS, ANY AGREEMENT, A VOTE OF UNITHOLDERS OF
THE PARTNERSHIP OR DISINTERESTED DIRECTORS, OR OTHERWISE, BUT EACH SUCH RIGHT OR
REMEDY HEREUNDER WILL BE CUMULATIVE WITH ALL SUCH OTHER RIGHTS AND REMEDIES.  NO
AMENDMENT, ALTERATION OR TERMINATION OF THIS AGREEMENT OR ANY PROVISION HEREOF
WILL LIMIT OR RESTRICT ANY RIGHT OF INDEMNITEE HEREUNDER IN RESPECT OF ANY
ACTION INDEMNITEE HAS TAKEN OR OMITTED IN INDEMNITEE’S CAPACITY AS A FUNCTIONARY
OF THE COMPANY OR ANY RELATED ENTERPRISE PRIOR TO THAT AMENDMENT, ALTERATION OR
TERMINATION.


 


(B)                                 IF THE COMPANY MAINTAINS AN INSURANCE POLICY
OR POLICIES PROVIDING LIABILITY INSURANCE FOR FUNCTIONARIES OF THE COMPANY OR OF
ANY RELATED ENTERPRISE WHO SERVE OR SERVED IN THE SAME CAPACITIES AS INDEMNITEE,
INDEMNITEE WILL BE COVERED BY THE POLICY OR POLICIES IN ACCORDANCE WITH ITS OR
THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE AVAILABLE FOR ANY SUCH
FUNCTIONARY UNDER THE POLICY OR POLICIES.  IF THE COMPANY RECEIVES WRITTEN
NOTICE FROM ANY SOURCE OF A PENDING PROCEEDING TO WHICH INDEMNITEE IS A PARTY
AND IN RESPECT OF WHICH INDEMNITEE MIGHT BE ENTITLED TO INDEMNIFICATION UNDER
SECTION 2(A) AND THE COMPANY THEN MAINTAINS ANY SUCH POLICY OF WHICH INDEMNITEE
IS A BENEFICIARY, THE COMPANY WILL:


 


(1)                                  PROMPTLY GIVE NOTICE OF THAT PROCEEDING TO
THE RELEVANT INSURERS IN ACCORDANCE WITH THE APPLICABLE POLICY PROCEDURES; AND


 


(2)                                  THEREAFTER TAKE ALL ACTION NECESSARY TO
CAUSE THOSE INSURERS TO PAY, ON BEHALF OF INDEMNITEE, ALL AMOUNTS PAYABLE IN
ACCORDANCE WITH THE APPLICABLE POLICY TERMS AS A RESULT OF THAT PROCEEDING;


 

provided, however that the Company need not comply with the provisions of this
sentence if its failure to do so would not actually be prejudicial to Indemnitee
in any material respect.

 


(C)                                  THE PARTNERSHIP WILL NOT BE LIABLE UNDER
THIS AGREEMENT TO MAKE OR CAUSE TO BE MADE ANY PAYMENT OF AMOUNTS OTHERWISE
INDEMNIFIABLE HEREUNDER, OR TO MAKE OR CAUSE TO BE MADE ANY ADVANCE THIS
AGREEMENT OTHERWISE REQUIRES IT TO MAKE OR CAUSE TO BE MADE, TO OR FOR THE
ACCOUNT OF INDEMNITEE, IF AND TO THE EXTENT THAT INDEMNITEE HAS OTHERWISE
ACTUALLY RECEIVED OR HAD APPLIED FOR INDEMNITEE’S BENEFIT THAT PAYMENT OR
ADVANCE OR OBTAINED THE ENTIRE BENEFIT THEREFROM UNDER ANY INSURANCE POLICY, ANY
OTHER CONTRACT OR AGREEMENT OR OTHERWISE.


 


(D)                                 IF THE PARTNERSHIP MAKES OR CAUSES TO BE
MADE ANY PAYMENT HEREUNDER, IT WILL BE SUBROGATED TO THE EXTENT OF THAT PAYMENT
TO ALL THE RIGHTS OF RECOVERY OF INDEMNITEE, WHO WILL EXECUTE ALL PAPERS
REQUIRED AND TAKE ALL ACTION NECESSARY TO SECURE THOSE RIGHTS, INCLUDING
EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT
TO ENFORCE THOSE RIGHTS.

 

10

--------------------------------------------------------------------------------


 


(E)                                  THE PARTNERSHIP’S OBLIGATION TO MAKE OR
CAUSE TO BE MADE ANY PAYMENT OR ADVANCE HEREUNDER TO OR FOR THE ACCOUNT OF
INDEMNITEE WITH RESPECT TO INDEMNITEE’S SERVICE AT THE REQUEST OF THE COMPANY AS
A FUNCTIONARY OF ANY RELATED ENTERPRISE WILL BE REDUCED BY ANY AMOUNT INDEMNITEE
HAS ACTUALLY RECEIVED AS INDEMNIFICATION OR ADVANCEMENT OF EXPENSES FROM THAT
RELATED ENTERPRISE.


 


SECTION 9.  DURATION OF AGREEMENT; BINDING EFFECT.  THIS AGREEMENT WILL CONTINUE
UNTIL AND TERMINATE ON THE LATER OF:


 


(1)                                  10 YEARS AFTER THE DATE THAT INDEMNITEE HAS
CEASED TO SERVE AS A FUNCTIONARY OF THE COMPANY AND EACH RELATED ENTERPRISE THAT
INDEMNITEE SERVED AT THE REQUEST OF THE COMPANY; OR


 


(2)                                  ONE YEAR AFTER THE FINAL, NONAPPEALABLE
TERMINATION OF ANY PROCEEDING THEN PENDING IN RESPECT OF WHICH INDEMNITEE IS
GRANTED RIGHTS OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES HEREUNDER AND OF
ANY PROCEEDING COMMENCED BY INDEMNITEE UNDER SECTION 7 OR OTHERWISE.


 

This Agreement will be binding on the Company and its successors and assigns and
will inure to the benefit of Indemnitee and his spouse, if Indemnitee resides in
Texas or another community property state, heirs, executors and administrators.

 


SECTION 10.  SEVERABILITY.  IF ANY PROVISION OR PROVISIONS HEREOF IS OR ARE
INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON WHATSOEVER:


 


(1)                                  THE VALIDITY, LEGALITY AND ENFORCEABILITY
OF THE REMAINING PROVISIONS HEREOF, INCLUDING EACH PORTION OF ANY
SECTION CONTAINING ANY SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION WHICH IS
NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE, WILL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY;


 


(2)                                  SUCH PROVISION OR PROVISIONS WILL BE DEEMED
REFORMED TO THE EXTENT NECESSARY TO CONFORM TO APPLICABLE LAW AND TO GIVE THE
MAXIMUM EFFECT TO THE INTENT OF THE PARTIES HERETO; AND


 


(3)                                  TO THE FULLEST EXTENT POSSIBLE, THE
PROVISIONS HEREOF, INCLUDING EACH PORTION OF ANY SECTION CONTAINING ANY SUCH
INVALID, ILLEGAL OR UNENFORCEABLE PROVISION WHICH IS NOT ITSELF INVALID, ILLEGAL
OR UNENFORCEABLE, WILL BE CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT
MANIFESTED THEREBY.


 


SECTION 11.  EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES. 
NO PROVISION IN THIS AGREEMENT WILL OBLIGATE THE PARTNERSHIP TO PAY OR CAUSE TO
BE PAID ANY INDEMNITY TO OR FOR THE ACCOUNT OF INDEMNITEE, OR TO ADVANCE OR
CAUSE TO BE ADVANCED EXPENSES UNDER SECTION 3, IN CONNECTION WITH OR AS A RESULT
OF:


 


(1)                                  ANY CLAIM MADE AGAINST INDEMNITEE FOR AN
ACCOUNTING OF PROFITS, UNDER SECTION 16(B) OF THE EXCHANGE ACT OR SIMILAR
PROVISION OF STATE STATUTORY OR COMMON LAW, FROM THE PURCHASE AND SALE, OR SALE
AND PURCHASE, BY INDEMNITEE OF SECURITIES OF THE COMPANY OR ANY RELATED
ENTERPRISE;

 

11

--------------------------------------------------------------------------------


 


(2)                                  ANY COMPANY CLAIM MADE AGAINST INDEMNITEE
FOR:


 

(A)                              any unauthorized conversion to personal use,
embezzlement or misappropriation of assets of the Company or any Related
Enterprise or any transaction from which Indemnitee derived an improper personal
benefit;

 

(B)                                any forgery or alteration of negotiable
instruments of the Company or any Related Enterprise;

 

(C)                                any falsification of the records or financial
statements of the Company or any Related Enterprise for personal or other
reasons; or

 

(D)                               any breach of a contractual obligation to pay
or repay or otherwise return money to the Company or any Related Enterprise; or

 


(3)                                  EXCEPT FOR ANY CLAIM INITIATED BY
INDEMNITEE, WHETHER AS A CAUSE OF ACTION OR AS A DEFENSE TO A CAUSE OF ACTION
UNDER SECTION 7 OR OTHERWISE, TO ENFORCE OR ESTABLISH, BY DECLARATORY JUDGMENT
OR OTHERWISE, INDEMNITEE’S RIGHTS OR REMEDIES HEREUNDER, ANY CLAIM INITIATED BY
INDEMNITEE WITHOUT THE PRIOR AUTHORIZATION OF THE BOARD AGAINST THE COMPANY OR
ANY RELATED ENTERPRISE OR ANY OF THEIR RESPECTIVE PRESENT OR FORMER
FUNCTIONARIES.


 


SECTION 12.  IDENTICAL COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH WILL FOR ALL PURPOSES BE DEEMED TO BE AN
ORIGINAL BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT. 
ONLY ONE SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM ENFORCEABILITY IS
SOUGHT NEEDS TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS AGREEMENT.


 


SECTION 13.  HEADINGS.  THE HEADINGS OF THE SECTIONS HEREOF ARE INSERTED FOR
CONVENIENCE ONLY AND DO NOT AND WILL NOT BE DEEMED TO CONSTITUTE PART OF THIS
AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 


SECTION 14.  DEFINITIONS AND DEFINITIONAL PROVISIONS.  (A) FOR PURPOSES OF THIS
AGREEMENT:


 

“Affiliate” has the meaning Exchange Act Rule 12b-2 specifies.

 

“Board” means the Board of Directors of the Company.

 

“Charter Documents” means, with respect to any corporation or other entity at
any time, in each case as amended, modified and supplemented at that time:

 

(1)                                  THE ARTICLES OR CERTIFICATE OF FORMATION,
INCORPORATION OR ORGANIZATION, OR THE EQUIVALENT ORGANIZATIONAL DOCUMENTS, OF
THAT ENTITY;

 

(2)                                  THE BYLAWS OR LIMITED LIABILITY COMPANY
AGREEMENT OR REGULATIONS, LIMITED PARTNERSHIP AGREEMENT, OR THE EQUIVALENT
GOVERNING DOCUMENTS, OF THAT ENTITY; AND

 

12

--------------------------------------------------------------------------------


 

(3)                                  EACH DOCUMENT SETTING FORTH THE
DESIGNATION, AMOUNT AND RELATIVE RIGHTS, LIMITATIONS AND PREFERENCES OF ANY
CLASS OR SERIES OF THAT ENTITY’S CAPITAL STOCK OR OTHER EQUITY INTERESTS.

 

“Claim” means any claim for damages or a declaratory, equitable or other
substantive remedy, or any other issue or matter, in any Proceeding.

 

“Company Claim” means any Claim brought by or in the right of the Company or a
Related Enterprise against Indemnitee.

 

“Court of Chancery” means the Court of Chancery of the State of Delaware.

 

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding, or any Claim therein, in respect of which
indemnification is sought by Indemnitee hereunder.

 

“Enterprise” means any business trust, corporation, joint venture, limited
liability company, partnership or other entity or enterprise, including any
operational division of any entity or any operational group of entities or
divisions of entities, or any employee benefit or welfare plan or related trust.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” include all attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding.  Should any payments by the Company or a Company Entity to or
for the account of Indemnitee under this Agreement be determined to be subject
to any federal, state or local income or excise tax, “Expenses” also will
include such amounts as are necessary to place Indemnitee in the same after-tax
position, after giving effect to all applicable taxes, Indemnitee would have
been in had no such tax been determined to apply to those payments.

 

“Functionary” of any Enterprise means any natural person who is a director,
officer, manager, administrator, employee, agent, representative or other
functionary of that Enterprise, including, in the case of any employee benefit
or welfare plan, any member of any committee administering that plan or any
individual to whom the duties of that committee are delegated.

 

“Independent Counsel” means in the case of any determination under Section 5 a
law firm, or a member of a law firm that or who is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent:

 

(1)                                  THE COMPANY OR ANY OF ITS AFFILIATES OR
INDEMNITEE IN ANY MATTER MATERIAL TO ANY SUCH PERSON; OR

 

13

--------------------------------------------------------------------------------


 

(2)                                  ANY OTHER PARTY TO THE PROCEEDING GIVING
RISE TO A CLAIM FOR INDEMNIFICATION HEREUNDER.

 

Notwithstanding the foregoing, the term “Independent Counsel” does not include
at any time any Person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or a Related Enterprise or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement.

 

“Partnership Entity” means any Related Enterprise, other than an employee
benefit or welfare plan or its related trust, if any.

 

“Person” means any natural person, sole proprietorship, corporation,
partnership, limited liability company, business trust, unincorporated
organization or association, mutual company, joint stock company, joint venture
or any other entity of any kind having a separate legal status or any estate,
trust, union or employee organization or governmental authority.

 

“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution procedure, investigation, inquiry or
other threatened, actual or completed proceeding, whether of a civil, criminal,
administrative, investigative or private nature and irrespective of the
initiator thereof, and any appeal in any such proceeding.

 

“Related Enterprise” means at any time any Enterprise:

 

(1)                                  50% OR MORE OF THE OUTSTANDING CAPITAL
STOCK OR OTHER OWNERSHIP INTERESTS OF WHICH, OR THE ASSETS OF WHICH, THE COMPANY
OWNS OR CONTROLS, OR PREVIOUSLY OWNED OR CONTROLLED, DIRECTLY OR INDIRECTLY, AT
THAT TIME;

 

(2)                                  50% OR MORE OF THE OUTSTANDING VOTING POWER
OF THE OUTSTANDING CAPITAL STOCK OR OTHER OWNERSHIP INTERESTS OF WHICH THE
COMPANY OWNS OR CONTROLS, OR PREVIOUSLY OWNED OR CONTROLLED, DIRECTLY OR
INDIRECTLY, AT THAT TIME;

 

(3)                                  THAT IS, OR PREVIOUSLY WAS, AN AFFILIATE OF
THE COMPANY WHICH THE COMPANY CONTROLS, OR PREVIOUSLY CONTROLLED, BY OWNERSHIP,
CONTRACT OR OTHERWISE AND WHETHER ALONE OR TOGETHER WITH ANOTHER PERSON,
DIRECTLY OR INDIRECTLY, AT THAT TIME; OR

 

(4)                                  IF THAT ENTERPRISE IS AN EMPLOYEE BENEFIT
OR WELFARE PLAN OR RELATED TRUST, WHOSE PARTICIPANTS OR BENEFICIARIES ARE
PRESENT OR FORMER EMPLOYEES OF THE COMPANY OR ANY OTHER RELATED ENTERPRISE.

 


(B)                                 THIS AGREEMENT USES THE WORDS “HEREIN,”
“HEREOF” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT TO REFER TO THIS AGREEMENT
AS A WHOLE AND NOT TO ANY PROVISION OF THIS AGREEMENT, AND THE WORDS “SECTION”
AND “PRELIMINARY STATEMENT” REFER TO SECTIONS OF AND THE PRELIMINARY STATEMENT
IN THIS AGREEMENT, UNLESS IT OTHERWISE SPECIFIES.

 

14

--------------------------------------------------------------------------------


 


(C)                                  WHENEVER THE CONTEXT SO REQUIRES, THE
SINGULAR NUMBER INCLUDES THE PLURAL AND VICE VERSA, AND A REFERENCE TO ONE
GENDER INCLUDES THE OTHER GENDER AND THE NEUTER.


 


(D)                                 THE WORD “INCLUDING,” AND, WITH CORRELATIVE
MEANING, THE WORD “INCLUDE,” MEANS INCLUDING, WITHOUT LIMITING THE GENERALITY OF
ANY DESCRIPTION PRECEDING THAT WORD, AND THE WORDS “SHALL” AND “WILL” ARE USED
INTERCHANGEABLY AND HAVE THE SAME MEANING.


 


(E)                                  THE LANGUAGE THIS AGREEMENT USES WILL BE
DEEMED TO BE THE LANGUAGE THE PARTIES HERETO HAVE CHOSEN TO EXPRESS THEIR MUTUAL
INTENT, AND NO RULE OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST EITHER PARTY
HERETO.


 


SECTION 15.  MODIFICATION AND WAIVER.  NO SUPPLEMENT TO OR MODIFICATION OR
AMENDMENT OF THIS AGREEMENT WILL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH
PARTIES HERETO.  NO WAIVER OF ANY PROVISION HEREOF WILL BE DEEMED OR WILL
CONSTITUTE A WAIVER OF ANY OTHER PROVISION HEREOF, WHETHER OR NOT SIMILAR, NOR
WILL ANY SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.


 


SECTION 16.  RELIANCE.  THE COMPANY CONFIRMS AND AGREES WITH INDEMNITEE THAT IT
HAS ENTERED INTO THIS AGREEMENT AND ASSUMED THE OBLIGATIONS THIS AGREEMENT
IMPOSES ON IT IN ORDER TO INDUCE INDEMNITEE TO SERVE, OR CONTINUE TO SERVE, AS A
FUNCTIONARY OF THE COMPANY OR A RELATED ENTERPRISE.  THE COMPANY ACKNOWLEDGES
THAT INDEMNITEE IS RELYING ON THIS AGREEMENT IN SO SERVING.


 


SECTION 17.  NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
HEREUNDER MUST BE IN WRITING OR BY ELECTRONIC TRANSMISSION AND WILL BE DEEMED
DELIVERED AND RECEIVED:


 

(1)                                  IF PERSONALLY DELIVERED OR IF DELIVERED BY
TELEX, TELEGRAM, FACSIMILE, ELECTRONIC TRANSMISSION OR COURIER SERVICE, WHEN
ACTUALLY RECEIVED BY THE PARTY TO WHOM THE NOTICE OR COMMUNICATION IS SENT; OR

 

(2)                                  IF DELIVERED BY MAIL, WHETHER ACTUALLY
RECEIVED OR NOT, AT THE CLOSE OF BUSINESS ON THE THIRD BUSINESS DAY IN THE CITY
IN WHICH THE COMPANY’S PRINCIPAL EXECUTIVE OFFICE IS LOCATED NEXT FOLLOWING THE
DAY WHEN PLACED IN THE U.S. MAIL, POSTAGE PREPAID, CERTIFIED OR REGISTERED,
ADDRESSED TO THE APPROPRIATE PARTY AT THE ADDRESS OF THAT PARTY SET FORTH BELOW,
OR AT SUCH OTHER ADDRESS AS THAT PARTY MAY DESIGNATE BY NOTICE IN WRITING OR BY
ELECTRONIC TRANSMISSION TO THE OTHER PARTY IN ACCORDANCE HEREWITH:

 

(3)                                  IF TO INDEMNITEE, TO:

 

[Name]

[Address]

 

with a copy, which will not constitute notice for purposes of this Agreement, to
such legal counsel, if any, as Indemnitee may designate in writing or by
electronic transmission; and

 

15

--------------------------------------------------------------------------------


 

(4)                                  IF TO THE COMPANY, TO:

 

K-Sea General Partner G.P., L.L.C.

3245 Richmond Terrace

Staten Island, New York 10303

Attention:  Corporate Secretary

Fax No.:(718) 720-7207

E-mail:  rfalcinelli@k-sea.com

 


SECTION 18.  CONTRIBUTION.  IF IT IS ESTABLISHED, UNDER SECTION 5(C) OR
OTHERWISE, THAT INDEMNITEE HAS THE RIGHT TO BE INDEMNIFIED UNDER SECTION 2(A) IN
RESPECT OF ANY CLAIM, BUT THAT RIGHT IS UNENFORCEABLE BY REASON OF ANY
APPLICABLE LAW OR PUBLIC POLICY, THEN, TO THE FULLEST EXTENT APPLICABLE LAW
PERMITS, THE PARTNERSHIP, IN LIEU OF INDEMNIFYING OR CAUSING THE INDEMNIFICATION
OF INDEMNITEE UNDER SECTION 2(A), WILL, OR WILL CAUSE A PARTNERSHIP ENTITY TO,
CONTRIBUTE TO THE AMOUNT INDEMNITEE HAS INCURRED, WHETHER FOR JUDGMENTS, FINES,
PENALTIES, EXCISE TAXES, AMOUNTS PAID OR TO BE PAID IN SETTLEMENT OR FOR
EXPENSES REASONABLY INCURRED, IN CONNECTION WITH THAT CLAIM, IN SUCH PROPORTION
AS IS DEEMED FAIR AND REASONABLE IN LIGHT OF ALL THE CIRCUMSTANCES OF THAT CLAIM
IN ORDER TO REFLECT:


 


(1)                                  THE RELATIVE BENEFITS INDEMNITEE AND THE
PARTNERSHIP HAVE RECEIVED AS A RESULT OF THE EVENT(S) OR TRANSACTION(S) GIVING
RISE TO THAT CLAIM; OR


 


(2)                                  THE RELATIVE FAULT OF INDEMNITEE AND OF THE
PARTNERSHIP AND ITS OTHER FUNCTIONARIES IN CONNECTION WITH THOSE EVENT(S) OR
TRANSACTION(S).


 


SECTION 19.  GOVERNING LAW; SUBMISSION TO JURISDICTION.  THIS AGREEMENT AND THE
LEGAL RELATIONS AMONG THE PARTIES WILL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS CONFLICT OF LAWS RULES.  EXCEPT WITH RESPECT TO ANY ARBITRATION
INDEMNITEE COMMENCES UNDER SECTION 7 OR AS SECTION 2(A) EXPRESSLY CONTEMPLATES
OTHERWISE, THE COMPANY AND INDEMNITEE HEREBY IRREVOCABLY AND UNCONDITIONALLY:


 


(1)                                  AGREE THAT ANY ACTION OR PROCEEDING ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT WILL BE BROUGHT ONLY IN THE COURT OF
CHANCERY AND NOT IN ANY OTHER STATE OR FEDERAL COURT IN THE UNITED STATES OF
AMERICA OR ANY COURT IN ANY OTHER COUNTRY;


 


(2)                                  CONSENT TO SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURT OF CHANCERY FOR PURPOSES OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT;


 


(3)                                  WAIVE ANY OBJECTION TO THE LAYING OF VENUE
OF ANY SUCH ACTION OR PROCEEDING IN THE COURT OF CHANCERY; AND


 


(4)                                  WAIVE, AND AGREE NOT TO PLEAD OR TO MAKE,
ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE COURT OF CHANCERY
HAS BEEN BROUGHT IN AN IMPROPER OR OTHERWISE INCONVENIENT FORUM.

 

16

--------------------------------------------------------------------------------


 


SECTION 20.  ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE COMPANY AND INDEMNITEE, AND SUPERSEDES ALL PRIOR
ORAL, WRITTEN OR IMPLIED AGREEMENTS AND UNDERSTANDINGS OF THE COMPANY AND
INDEMNITEE WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

ATTEST:

K-SEA GENERAL PARTNER GP LLC

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

[Name]

 

 

[Title]

 

 

 

 

 

 

ATTEST:

K-SEA GENERAL PARTNER L.P.

 

 

 

 

By:

K-Sea General Partner GP LLC,

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

[Name]

 

 

 

[Title]

 

 

 

 

 

 

ATTEST:

K-SEA TRANSPORTATION PARTNERS L.P.

 

 

 

 

By:

K-Sea General Partner L.P.,

 

 

its general partner

 

 

 

 

 

By:

K-Sea General Partner GP LLC,

 

 

 

its general partner

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

[Name]

 

 

 

[Title]

 

 

 

 

 

 

ATTEST:

INDEMNITEE:

 

 

 

 

 

 

By:

 

 

 

 

 

 

[Name]

 

18

--------------------------------------------------------------------------------